Citation Nr: 1016052	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  07-33 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. Entitlement to service connection for anxiousness (a 
psychiatric disability), claimed as secondary to service-
connected bilateral hearing loss and tinnitus.

2. Entitlement to a rating in excess of 10 percent for 
tinnitus.

3. Entitlement to a compensable rating for bilateral hearing 
loss.

4. Entitlement to an effective date earlier than May 22, 
2006, for the grant of service connection for tinnitus.

5. Entitlement to an effective date earlier than May 22, 
2006, for the grant of service connection for bilateral 
hearing loss.


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse

ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
March 1969 to October 1971.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a December 
2006 rating decision of the Denver, Colorado Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for bilateral hearing loss and tinnitus, 
both effective May 22, 2006, and from a July 2007 rating 
decision that denied service connection for anxiousness.  In 
December 2009, a videoconference hearing was held before the 
undersigned.  A transcript of the hearing is associated with 
the Veteran's claims file.  Additional evidence was submitted 
with a waiver of initial agency of original jurisdiction 
(AOJ) consideration at the videoconference hearing.

The issues of entitlement to service connection for 
anxiousness and to a compensable rating for bilateral hearing 
loss are being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


FINDINGS OF FACT

1. On August 17, 2009, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the Veteran in writing that he intended to withdraw his 
appeal seeking an increased rating for tinnitus; there is no 
question of fact or law remaining before the Board in this 
matter.

2. The first communication from the Veteran to VA evidencing 
intent to file claims of service connection for bilateral 
hearing loss and tinnitus was received on May 22, 2006, more 
than a year after his separation from active duty.
CONCLUSIONS OF LAW

1. Regarding the claim for a rating in excess of 10 percent 
for tinnitus, the criteria for withdrawal of an appeal by the 
appellant are met; the Board has no further jurisdiction in 
this matter.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2009).

2. An effective date earlier than May 22, 2006, is not 
warranted for the awards of service connection for bilateral 
hearing loss or tinnitus.  38 U.S.C.A. §§ 5101, 5110, 7105 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1, 3.151, 3.155, 
3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice 
requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 
2007).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Regarding the Veteran's claim seeking an increased rating for 
tinnitus, given his expression of intent to withdraw his 
appeal in this matter, further discussion of the impact of 
the VCAA on the matter is not necessary.  

Regarding the Veteran's earlier effective date claims, as the 
December 2006 rating decision that is on appeal granted 
service connection for bilateral hearing loss and tinnitus, 
and assigned an effective date for the awards, statutory 
notice had served its purpose and its application was no 
longer required.  See Dingess/Harman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  An October 2007 statement of the case 
(SOC) provided notice on the "downstream" issues of earlier 
effective dates and readjudicated the matters after the 
appellant responded and further development was completed.  
38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 
537, 542 (2006).  Notably, a June 2006 letter also provided 
the Veteran with general effective date criteria.  He has had 
ample opportunity to respond/supplement the record, and has 
not alleged prejudice from any downstream notice defect.  See 
Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that 
"where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream issues").

All evidence relevant to the matters addressed on the merits 
has been secured.  It is noteworthy that determinations 
regarding effective dates of awards are based, essentially, 
on what was shown by the record at various points in time and 
application of governing law to those findings, and generally 
further development of the evidence is not necessary unless 
it is alleged that evidence constructively of record is 
outstanding.  The Veteran has not identified any pertinent 
evidence that remains outstanding.  Thus, VA's duty to assist 
is met and the Board will address the merits of the claim.

B.	Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims file, with an emphasis on the evidence 
relevant to these appeals.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence as appropriate and the Board's analysis will focus 
specifically on what the evidence shows, or fails to show, as 
to the claims.

Increased rating for tinnitus.  

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal, which fails to allege specific error of 
fact or law in the determination being appealed.  An appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may 
be made by the appellant or by his authorized representative.  
38 C.F.R. § 20.204.

In a statement received on August 17, 2009, the appellant 
withdrew his appeal seeking a rating in excess of 10 percent 
for tinnitus (because 10 percent is the maximum schedular 
rating for this disability).  Hence, there is no allegation 
of error of fact or law for appellate consideration on this 
claim.  Accordingly, the Board does not have jurisdiction to 
consider an appeal in this matter, and the appeal must be 
dismissed.

Earlier effective dates for bilateral hearing loss and 
tinnitus.

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151(a).  A "claim" or "application" is a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal 
claim must identify the benefit sought.  38 C.F.R. 
§ 3.155(a).  If a formal claim is received within one year of 
an informal claim, it will be considered filed as of the date 
of receipt of the informal claim.  38 C.F.R. § 3.155.  

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim, or is in equal balance, 
the claim is allowed.  Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran's formal claim for service connection for 
bilateral hearing loss and tinnitus was received by the RO on 
May 22, 2006; it specifically indicated that he had not filed 
a previous claim for benefits with VA.  The claims file does 
not contain any communication from the Veteran that may be 
reasonably construed as a formal or informal claim for 
compensation benefits received by VA prior to May 22, 2006.  
See 38 C.F.R. §§ 3.151, 3.155.  

In his January 2007 notice of disagreement (NOD), the Veteran 
asserted that he was entitled to an earlier effective date of 
August 1970, as that was the date of his first recorded 
complaint of hearing loss and tinnitus.  At the December 2009 
videoconference hearing, he testified that "in [his] mind," 
he was filing claims of service connection for bilateral 
hearing loss and tinnitus "with the military" when he 
sought treatment for such disabilities from the service 
department in 1970 and 1971, and that he thought complaining 
of the same symptoms on four or five occasions meant he was 
filing a claim with VA.  

While the Veteran's service treatment records (STRs) show 
that he first sought treatment for hearing loss and pain in 
his right ear in August 1970, the Board emphasizes that 
seeking treatment from the service department for a medical 
condition is not tantamount to filing a disability claim for 
such.  Notably, a claim for service connection must be made 
in writing and it must be received by VA, the State 
Department, or the Department of Defense.  See 38 C.F.R. 
§ 3.1(r) (in defining "date of receipt," it is explained 
that a claim must be received by VA, except as to specific 
provisions for claims received by the State Department 
(§ 3.108) or Department of Defense as to initial claims filed 
at or prior to separation).  There is no evidence in the file 
showing that when the Veteran sought treatment in service for 
hearing loss or right ear pain (or at any other time during 
his service), he submitted a written request for service 
connection of such disabilities with VA, the State 
Department, or Department of Defense.  

Furthermore, at the time the Veteran sought treatment for 
hearing loss and tinnitus in 1970 and 1971, he had not yet 
been discharged from service (and by definition was not yet a 
veteran; see 38 U.S.C.A. § 101(2)).  Therefore, by law, he 
would not have been entitled to compensation for service-
connected disability (as such benefit is restricted to 
veterans; see 38 U.S.C.A. § 1110).  The earliest possible 
effective date for an award of disability compensation to a 
veteran is the day following the date of his separation from 
service (here, October 10, 1971) if an application for 
disability benefits is filed within one year of his 
separation date.  38 U.S.C.A. § 5110(b)(1).  As noted above, 
there is no indication in the claims file that the Veteran 
filed a claim for disability compensation within one year of 
his separation from service in October 1971.  

In summary, there is no evidentiary support or legal merit 
for the Veteran's assertions that he had filed previous 
claims for the benefits at issue, and that he has had such 
claims pending throughout since 1970.  In the absence of a 
formal or informal claim for any of these benefits having 
been filed prior to May 22, 2006, the Veteran is not entitled 
to an effective date earlier than that date.  

The preponderance of the evidence is against the Veteran's 
claim for an earlier effective date for the awards of service 
connection for bilateral hearing loss and tinnitus.  
Therefore, the benefit of the doubt doctrine does not apply, 
and the claim must be denied.


ORDER

The appeal seeking a rating in excess of 10 percent for 
tinnitus is dismissed.  
An effective date earlier than May 22, 2006, for the awards 
of service connection for bilateral hearing loss and tinnitus 
is denied.


REMAND

While the notice provisions of the VCAA appear to be 
satisfied as to the matters remaining on appeal, the Board is 
of the opinion that further development of the record is 
required to comply with VA's duty to assist the Veteran in 
the development of the facts pertinent to these claims.  See 
38 C.F.R. § 3.159.  

The Veteran has not been afforded a VA examination with 
respect to his claim of service connection for anxiousness/a 
psychiatric disability.  Under 38 C.F.R. § 3.159(c)(4), an 
examination or opinion is necessary if the evidence of 
record: (A) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service, or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  The United States Court of Appeals 
for Veterans Claims (Court) has held that credible evidence 
of continuity of symptomatology such as pain or other 
symptoms capable of lay observation is enough to satisfy the 
"low threshold" requirement that a disability "may be 
associated" with service.  McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006).  

The evidence of record does not show that the Veteran has 
been given a diagnosis of anxiousness; in fact, he concedes 
that he has never sought treatment for such disability.  See 
October 2007 NOD.  However, he claims he experiences anxiety, 
and he is competent to testify as to symptoms he experiences.  
See also February 2009 VA treatment record (noting the 
Veteran's complaints of anxiety and sleep disturbance).  He 
further claims that his anxiousness is secondary to his 
service-connected disabilities of bilateral hearing loss and 
tinnitus (explaining that his hearing impairment/tinnitus 
cause him to feel uncomfortable and anxious in group 
settings, and often to withdraw from company).  In support of 
this claim, he has submitted three medical articles 
discussing possible correlations between tinnitus and 
psychiatric impairment.  Based upon the foregoing, the Board 
finds that the low threshold standard in McLendon is met, and 
that an examination to secure a medical advisory opinion is 
indicated.

[Regarding the matter of the rating for the Veteran's 
bilateral hearing loss, the Board notes, as a preliminary 
matter, that he has submitted many personal statements as 
well as statements from family members to the effect that his 
hearing loss disability was incurred in service, and has 
persisted since.  He refers to his STRs, which show that he 
had a hearing loss disability at the time of separation from 
service, and has submitted copies of several Board decisions 
in an effort to illustrate why his hearing loss should be 
recognized as service-related.  He is advised that service 
connection for bilateral hearing loss is established (and the 
matter of whether his hearing loss is related to his service 
is not in dispute, and moot.  The issue at hand, is whether 
the current severity of the Veteran's bilateral hearing loss 
disability warrants a compensable rating.  [The current 0 
percent rating is based on October 2006 VA audiometry.]

At the December 2009 videoconference hearing, the Veteran 
testified that he did not think his hearing acuity had 
worsened since his October 2006 VA examination.  However, the 
Board notes that VA treatment records show that in March 2009 
he underwent an audiological evaluation as part of his 
medical treatment and hearing aid adjustment.  It was noted 
that during the past two years, his hearing sensitivity had 
decreased by 10-15 decibels.  In light of the evidence of 
worsening and the extent of time that has lapsed since he was 
last examined, another VA examination is necessary.  
38 C.F.R. § 3.327(a).  [The Board notes also that at the 
December 2009 videoconference hearing, the Veteran alleged 
that his October 2006 VA examination was not conducted 
properly; specifically, he testified that he was not given 
proper instructions prior to the speech recognition portion 
of the examination.]  
Finally, the Board notes that where an appeal is from the 
initial rating assigned with the award of service connection 
for a disability, the entire history of the disability must 
be considered and, if appropriate, staged ratings may be 
applied.  Fenderson v. West, 12 Vet. App. 119 (1999).

Accordingly, the case is REMANDED for the following:

1. 	The RO should arrange for the 
Veteran to be afforded a VA psychiatric 
evaluation to determine the nature and 
likely etiology of his psychiatric 
disability, if any.  The Veteran's claims 
file, to include this remand, must be 
reviewed by the examiner in conjunction 
with the examination.  Upon examination 
and interview of the Veteran, and review 
of pertinent medical history, the examiner 
should provide opinions responding to the 
following:

(a) What is (are) the diagnosis(es) for 
the Veteran's current psychiatric 
disability(ies), if any?  The examiner is 
asked to specifically discuss the 
Veteran's complaints of anxiousness.

(b) For each psychiatric disability 
diagnosed, please provide an opinion as to 
whether such is, at least as likely as not 
(50 percent or better probability), 
related to the Veteran's service or to his 
service-connected bilateral hearing loss 
and/or tinnitus.

The examiner must explain the rationale 
for all opinions given.

2. 	The RO should also arrange for the 
Veteran to be afforded an audiological 
evaluation (with audiometric studies) to 
determine the current severity of his 
service-connected bilateral hearing loss.  

Prior to the audiometric testing, the 
examiner should explain to the Veteran how 
the evaluation process is conducted (given 
his allegations, so that he understands 
and knows how to respond properly).  The 
examiner should also offer comment 
regarding the expected impact the degree 
of hearing loss shown would have on 
occupational and social functioning.

3. 	The RO should then re-adjudicate 
the claims.  If either remains denied, the 
RO should issue an appropriate 
supplemental SOC and afford the Veteran 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


